             Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
           Case 1:03-cr-01256-JFK Document 261 Filed 03/31/21 Page 1 of 5
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 03/31/2021
   UNITED STATES DISTRICT COURT
------------------------------------X
   SOUTHERN
UNITED    STATESDISTRICT
                       OF AMERICA OF NEW YORK                   :
   -----------------------------------------------------------x:             No. 03 Cr. 1256 (JFK)
   In re-against-
         FANNIE MAE 2008 SECURITIES                            ::           08 Civ.
                                                                            No.  167831
                                                                                    Civ.(PAC)
                                                                                           3118 (JFK)
   LITIGATION                                                  ::           09 MD 2013 (PAC)
AGRON GJIDIJA,                                                 ::               OPINION & ORDER
                                                               ::           OPINION & ORDER
   -----------------------------------------------------------x
                                  Defendant.                    :
------------------------------------X
APPEARANCES
   HONORABLE PAUL A. CROTTY, United States District Judge:
FOR DEFENDANT AGRON GJIDIJA:
     Barry D. Leiwant
     FEDERAL DEFENDERS OF NEW YORK, INC. 1
                              BACKGROUND
FOR THE UNITED STATES OF AMERICA:
      DavidThe W.
               earlyDenton,
                      years of this
                                 Jr.decade saw a boom in home financing which was fueled, among
      U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
JOHN F. KEENAN, United States District Judge:
   subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
      Before the Court is Defendant-Petitioner Agron Gjidija’s
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
motion to vacate, set aside, or correct his sentence pursuant to
   assumption that the market would continue to rise and that refinancing options would always be
28 U.S.C. § 2255. For the reasons set forth below, Gjidija’s
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
motion is DENIED.
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
      I. Background
   originators sold their loans into the secondary mortgage market, often as securitized packages
      On March 30, 2004, Gjidija pleaded guilty, pursuant to a
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
plea agreement, to conspiracy to commit Hobbs Act robbery, in
           But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
violation of 18 U.S.C. § 1951 (“Count One”); one count of
   and home prices began to fall. In light of the changing housing market, banks modified their
substantive Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951
   lending practices and became unwilling to refinance home mortgages without refinancing.
and 2 (“Count Eight”); and brandishing a firearm during and in

relation
   1
         to the substantive Hobbs Act robbery charged in Count
      Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
     dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
Eight, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2

                                                              1
                                                         1
      Case 1:03-cr-01256-JFK Document 261 Filed 03/31/21 Page 2 of 5



(“Count Nine”).    The charges stemmed from Gjidija’s role in a

violent robbery crew that predominantly targeted drug dealers in

the Bronx and Manhattan, and his participation in the armed

robbery of an apartment in Upper Manhattan on or about February

13, 1999, during which Gjidija and others disguised themselves as

police officers, forced their way into the apartment at gunpoint,

and tortured a victim into handing over approximately $5,000 in

narcotics proceeds.    On October 13, 2004, this Court sentenced

Gjidija to a 204-month term of incarceration to be followed by

three years of supervised release.

     On April 26, 2016, Gjidija filed a motion to vacate his

§ 924(c) conviction under Count Nine based on the United States

Supreme Court’s decisions in Johnson v. United States, 576 U.S.

591 (2015), and Welch v. United States, 136 S. Ct. 1257 (2016),

which held the so-called “residual clause” of the Armed Career

Criminal Act, 18 U.S.C. § 924(e), to be unconstitutionally vague.

(ECF No. 196.)    Consistent with Chief Judge McMahon’s standing

order, In re Petitions Under 28 U.S.C. §§ 2255 and 2241 in Light

of Johnson v. United States, 16 Misc. 217 (S.D.N.Y. Jun. 8,

2016), the Court stayed consideration of Gjidija’s habeas

petition pending the disposition of certain cases addressing the

constitutionality of the residual clause of § 924(c).          (ECF Nos.

203, 208.)




                                    2
      Case 1:03-cr-01256-JFK Document 261 Filed 03/31/21 Page 3 of 5



     On June 17, 2020, the Court lifted the stay following the

Supreme Court’s decision in United States v. Davis, 139 S. Ct.

2319 (2019), which, similar to Johnson, ruled that the residual

clause of § 924(c) was unconstitutionally vague.         (ECF No. 225.)

On August 16, 2020, the Government opposed Gjidija’s motion on

the grounds that his § 924(c) conviction remains valid in light

of the Second Circuit’s decision in United States v. Hill, 890

F.3d 51 (2d Cir. 2018), cert. denied, 139 S. Ct. 844 (2019),

which ruled that Hobbs Act robbery is a crime of violence under

the so-called “force clause” of 18 U.S.C. § 924(c)(3)(A), and

thus, Gjidija’s conviction for the completed Hobbs Act robbery in

Count Eight constitutes a valid predicate offense for his §

924(c) conviction in Count Nine.        (ECF No. 236.)   On September

14, 2020, Gjidija filed a letter in reply conceding that the

merits of his petition are governed by Hill.         (ECF No. 237.)

     II.   Discussion

           A.   Legal Standard

     Pursuant to 28 U.S.C. § 2255, a prisoner sentenced in

federal court “may move the court which imposed the sentence to

vacate, set aside or correct the sentence” if the prisoner claims

that “the sentence was imposed in violation of the Constitution

or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in




                                    3
      Case 1:03-cr-01256-JFK Document 261 Filed 03/31/21 Page 4 of 5



excess of the maximum authorized by law, or is otherwise subject

to collateral attack.” 28 U.S.C. § 2255(a).

          B.   Analysis

     18 U.S.C. § 924(c) imposes a mandatory, consecutive sentence

for “any person who, during and in relation to any crime of

violence . . . uses or carries a firearm, or who, in furtherance

of any such crime, possesses a firearm.” 18 U.S.C.

§ 924(c)(1)(A).   As relevant here, § 924(c)’s so-called “elements

clause” or “force clause” defines “crime of violence” as a felony

offense that “has as an element the use, attempted use, or

threatened use of physical force against the person or property

of another.” 18 U.S.C. § 924(c)(3)(A).       “Hobbs Act robbery is a

crime of violence under 18 U.S.C. § 924(c)(3)(A).” Hill, 890 F.3d

at 53; see also United States v. Felder, --- F.3d ---, No. 19-

897, 2021 WL 1201340, at *15–16 (2d Cir. Mar. 31, 2021)

(explaining Hobbs Act robbery is a categorical crime of

violence).

     As Gjidija concedes, the crime charged in Count Eight—

substantive Hobbs Act robbery—constitutes a crime of violence

under 18 U.S.C. § 924(c)(3)(A).      Accordingly, Count Eight is a

valid predicate offense for Count Nine, and Gjidija’s motion to

vacate his § 924(c) conviction and sentence is without merit. See

Felder, 2021 WL 1201340, at *15–16; United States v. Barrett, 937

F.3d 126, 128 (2d Cir. 2019) (explaining that substantive Hobbs


                                    4
     Case 1:03-cr-01256-JFK Document 261 Filed 03/31/21 Page 5 of 5




Act robbery is a valid predicate offense for a § 924(c)

conviction); United States v. White, No. 16 Cr. 82 (VEC), 2020 WL

5898680, at *6 (S.D.N.Y. Oct. 5, 2020) (denying similar habeas

petitions to vacate § 924(c) convictions which were based on a

completed Hobbs Act robbery).

     III.     Conclusion

     For the reasons set forth above, Defendant Agron Gjidija's

motion to vacate, set aside, or correct his sentence is DENIED.

     The Court declines to issue a certificate of appealability

because Gjidija has not made a "substantial showing of the denial

of a constitutional right." 28 U.S.C. § 2253(c)(2); K rantz v.

United States, 224 F.3d 125, 127 (2d Cir. 2000).       Further, the

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any

appeal from this Order would not be taken in good faith. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 196 in criminal case 03-CR-01256-JFK -5 and

close civil case 16-CV-03118-JFK.



                                 <Llvr.Jt�
SO ORDERED.


                                (/'Ill':
Dated:   New York, New York
         March 31, 2021                        John F. Keenan
                                        United States District Judge




                                    5
